Title: To James Madison from Richard M. Johnson, 22 November 1814
From: Johnson, Richard M.
To: Madison, James


        
          Sir,
          City of Washington 22 Nov. 1814
        
        Having had a few minutes conversation with Col Monroe on the subject of the proposition of Messrs Mc.Kee, Montgomery & duval for raising a Regt., I think it my duty to state that these gentlemen intend after entering the Service of the U.States to convert if possible the whole Regt into a regular Regt for & during the war. I think it highly probable that 1000 men may be raised by them & no expence will be incured untill the corps is complete & then not untill called into service. The proposition I understand is mounted volunteers. It is probable that part of the term might be valuable as mounted volunteers, but 12 months m. volunteers might be expensive & unnecesary; I would suggest (if the proposition is accepted by the President) the propriety of inserting in the authority to raise the Regt,

the right & power to dismount them, & paid as Infantry when dismounted. This power was contained in the authority given me to organize a M. Regt. I have taken this liberty because I understood that you would have the subject under consideration & I had not the opportunity of these suggestions to Col Monroe. I need not formally recommend Col. Mason for an appointt: in the regular Service of the U. States as he is Known to you.
        I must ask indulgence in not having transmitted to you the document furnished of the distribution of the forces last June. The paper will be returned after taking a copy of Such part as relates to our enquiry.
        The crisis is very interesting & in every case in which an opportunity offered, your opinions to members of Congress would have great & good effects. Such is my confidence in your correct thinking, your experience, & desires for the public welfare I could wish that in every great System your opinions could be carried into effect. We have so many wise men in Congress, it is impossible to get along. I would to God we were less knowing & had more decision of character. With wishes for your happiness your sincere friend &
        
          Rh: M: Johnson
        
      